Bloodworth, J.
1. Grounds 1 and 2 of the amendment to the motion for a new trial, based upon the refusal of the judge to comply with written requests to charge, cannot be considered, since it does not appear that the requests were tendered to the court before the jury retired to consider of their verdict. Civil Code (1910), § 6084; Macon v. State, 24 Ga. App. 337 (100 S. E. 785).
2. Special ground 3 of the motion for a new trial, not having been argued in the brief of counsel for the plaintiff in error, will be treated as having been abandoned.
3. There is evidence to support the verdict, and this court has no authority to set aside a verdict which has the approval of the trial judge when there is any evidence to support it.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.